Kyle, J.
The appellant, W. W. Jordan, was tried and convicted in the County Court of Forrest County upon a charge of unlawfully selling intoxicating liquors, and was sentenced to pay a fine of $500 and to serve ninety days on the county roads. From that judgment he prosecuted an appeal to the circuit court. The circuit court affirmed the judgment of the county court, and from the judgment of affirmance the appellant has prosecuted this appeal.
The only error assigned and argued hy the appellant’s attorney as ground for reversal on this appeal is the action of the county court in overruling the appellant’s motion to have the trial judge recuse himself because of bias and prejudice, which action, it is alleged, constituted a denial of the appellant’s right to a fair and impartial trial.
The facts alleged in the appellant’s motion to have the trial judge recuse himself are similar to the facts alleged in a similar motion filed in the case of Adams v. State, Cause No. 39,146, as shown on the docket of this Court, this day decided hy us. The opinion rendered in that case is controlling here, and for the reasons stated therein, the judgment of the lower court is affirmed.
Affirmed.
McGehee, G. J., and Hall, Holmes and Gillespie, JJ., concur.